TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00514-CR



                               Tevin Eugene Williams, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 72750, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant Tevin Eugene Williams appeals his conviction for the fraudulent

possession of identifying information.       See Tex. Penal Code § 32.51(b)(1).         Appellant’s

court-appointed counsel has filed a motion to withdraw supported by a brief concluding that the

instant appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967).

Appellant’s counsel has certified to the Court that he provided copies of the motion and brief to

appellant, advised appellant of his right to examine the appellate record and file a pro se response,

and supplied appellant with a form motion for pro se access to the appellate record. See Kelly

v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Appellant has timely filed the motion

requesting access to the appellate record with this Court.
               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial court

to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide written

verification to this Court of the date and manner in which the appellate record was provided, on or

before November 3, 2014. See Kelly, 436 S.W.3d at 321.

               It is so ordered on October 22, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin




                                                2